Citation Nr: 0531797	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for favorable ankylosis of the right (dominant) hand, index 
through fifth fingers ankylosed in mid flexion, following 
carpal tunnel release and Dupuytren's contracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1955 to May 1957.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The case returns to the Board following a remand to the RO in 
June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id. 

In this case, the Board remanded the appeal to the RO in June 
2004 for completion of a new VA examination that addressed 
certain factors of the disability in question, for 
consideration of the amended rating criteria for ankylosis 
and limitation of motion of the digits of the hands, and for 
consideration of a possible increased rating by way of an 
award of special monthly compensation for loss of use of the 
right hand.   

Review of the July 2004 VA examination discloses that it 
fails to address all of the issues raised in the Board 
remand.  Similarly, the RO's June 2005 supplemental statement 
of the case fails to consider, as instructed, the amended 
rating criteria for ankylosis and limitation of motion of the 
digits of the hand, as well as whether an award of special 
monthly compensation was in order.  

Accordingly, pursuant to Stegall, the appeal must again be 
remanded for compliance with the June 2004 Board remand.  

The case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for a VA examination to 
assess the current severity of his 
favorable ankylosis of the right 
(dominant) hand, index through fifth 
fingers ankylosed in mid flexion, 
following carpal tunnel release and 
Dupuytren's contracture.  The examiner 
must assessing the type and severity of 
ankylosis (i.e. favorable or unfavorable) 
and strength in each of the fingers of 
the right hand.  The examiner is also 
asked to describe any manifestations of 
the service-connected disability that 
involve the thumb and the extent to which 
such manifestations impact the overall 
disability of the right hand.  

Finally, the examiner should discuss 
whether any effective function of the 
right hand remains, such that the veteran 
would be equally well served by 
amputation and suitable prosthesis.  

If the examiner is unable to provide any 
of the requested information, the report 
should so state.  Any opinion provided 
should include a complete explanation.

2. After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  Such 
readjudication must include consideration 
of the amended rating schedule for 
ankylosis or limitation of motion of 
digits of the hand.  See 67 Fed. Reg. 
48,784 (July 26, 2002) (codified at 38 
C.F.R. pt. 4).  The RO must discuss 
whether these rating criteria are 
applicable in this case.

In addition, the RO must consider whether 
an increase by way of award of special 
monthly compensation for loss of use of 
the right hand is warranted.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


